Exhibit 10.1

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

This Amendment No. 2 to the Employment Agreement (this “Amendment No. 2”), is
entered into as of June 30, 2015, by and between Empire Resorts, Inc., a
Delaware corporation (the “Company”), and Joseph A. D’Amato (the “Executive”
and, together with the Company, “the Parties”).

WITNESSETH:

WHEREAS, Empire and Executive entered into an Employment Agreement dated as of
November 26, 2012 (hereinafter and as amended, the “Employment Agreement”); and

WHEREAS, Empire and Executive entered into an Amendment to the Employment
Agreement dated as of May 29, 2014 (“Amendment No. 1”); and

WHEREAS, the Parties desire to amend the Employment Agreement.

NOW, THEREFORE, the Parties hereto agree to amend the Employment Agreement as
follows, effective immediately:

 

  1. Section 1 shall be deleted in its entirety and replaced with the following:

Term. The term of employment under this Agreement shall be for the period
beginning on the Commencement Date (as defined in the introductory paragraph of
the Employment Agreement) and ending on the close of business on December 31,
2016 (the “Term”). If the Company is granted a gaming facility license by the
New York State Gaming Commission with respect to the Montreign Resort Casino
(the “Gaming Facility License”), the Term shall be automatically extended to
December 31, 2018 (the “Final End Date”). If the Company is not granted a Gaming
Facility License by September 30, 2016, the Company shall notify the Executive
on September 30, 2016 whether the Term shall be extended to the Final End Date.

 

  2. Section 6(b)(i) shall be deleted in its entirety and replaced with the
following:

(i) Housing Allowance. For the period from the Commencement Date until the
Relocation Date (as defined herein), the Company agrees to pay to the Executive
a housing allowance in the amount of $1,500 per month, payable no later than the
end of the next succeeding calendar month after the month to which the payment
relates. Executive will be responsible for any taxes due on such allowance. For
the period beginning on the date (the “Relocation Date”) the Company is awarded
a Gaming Facility License by the New York State Gaming Commission with respect
to the Montreign Resort Casino (the “Casino Project”) and until the earlier of
the (i) expiration of the Term or (ii) the completion of the Casino Project, the
Company shall provide the Executive with furnished housing in Sullivan County,
New York that is mutually agreeable to the Company and Executive. Executive will
be responsible for any taxes due on such housing expense incurred by the Company
on behalf of the Executive. In addition, the Executive shall be entitled to
reimbursement of reasonable relocation expenses incurred in connection with the
relocation to Sullivan County, New York. The Executive shall provide such
appropriate documentation regarding these expenses as the Company may reasonably
request.

The Parties hereby agree that, except as specifically provided in and modified
by this Amendment No. 2, the Employment Agreement is in all other respects
hereby ratified and confirmed and references to the Employment Agreement shall
be deemed to refer to the Employment Agreement as modified by this Amendment
No. 2.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first written above.

 

EMPIRE RESORTS, INC. By:

/s/ Laurette J. Pitts

Name: Laurette J. Pitts Title: Executive Vice President, Chief Operating Officer
and Chief Financial Officer EXECUTIVE

/s/ Joseph A. D’Amato

Joseph A. D’Amato

 

2